—In a proceeding pursuant to CPLR article 78 to review a resolution of the respondent Board of Standards and Appeals of the City of New York, dated May 13, 1997, affirming a decision of the Borough Commissioner denying permission to erect a sign advertising cigarettes at certain premises, the petitioner appeals from a judgment of the Supreme Court, Queens County (Kassoff, J.), dated February 23, 1998, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The resolution of the Board of Standards and Appeals of the City of New York was supported by substantial evidence in the record and was neither arbitrary nor capricious (see, Matter of Cowan v Kern, 41 NY2d 591; Matter of Montalhano v Silva, 204 AD2d 457). S. Miller, J. P., Ritter, Altman and H. Miller, JJ., concur.